Citation Nr: 1302227	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  02-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to September 1974.  
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued the denial of entitlement to service connection for a psychiatric disorder.   

On his substantive appeal received in May 2002, the Veteran requested to testify before the Board at his local RO.  In June 2002, the Veteran provided a signed statement for the record indicating that he wished to cancel the hearing request.  Accordingly, the hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2012).  

In April 2008 and April 2009, the Board remanded the Veteran's claim for additional development.  Specifically, VA was directed to provide the Veteran with a notice letter pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), based on the version of 38 C.F.R. § 3.156(a) which was in effect prior to August 29, 2001.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2010, the Board issued a decision that declined to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, based on a Joint Motion for Remand (Joint Motion), the Court issued an order vacating the Board's March 2010 decision and remanding the Board's decision for compliance with the instructions in the Joint Motion.

In July 2011, the Board remanded the Veteran's claim for additional development.  Specifically, VA was directed to obtain the Veteran's Social Security Administration records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1990 rating decision, the RO denied a claim of entitlement to service connection for manic-depression (herein an acquired psychiatric disorder).  The Veteran was properly notified of this decision and of his appellate rights in a March 1990 letter, and did not appeal that determination. 

2.  The Veteran filed to reopen the claim for a psychiatric disorder in January 2001. 

3.  The evidence associated with the claims file subsequent to the February 1990 rating decision regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, when considered by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim, and is new and material.


CONCLUSIONS OF LAW

1.  The February 1990 rating decision which denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  The evidence received subsequent to the February 1990 rating decision is new and material, and the criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was initially denied by the RO in a February 1990 rating decision.  In denying the claim, the RO indicated that there was no evidence that the Veteran's schizophrenia was incurred in service, or diagnosed within the first post-service year.  The February 1990 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In January 2001, the Veteran submitted a statement requesting that the claim of entitlement to service connection for an acquired psychiatric disorder be reopened.  In the November 2001 rating action on appeal, the RO reopened the Veteran's claim.  

It appears that the RO addressed the claim of entitlement to service connection for an acquired psychiatric disorder on the merits.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

For a claim to reopen such as the one in this case, which was filed prior to August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  Under this standard, the claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial. Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record.     

In reviewing the evidence added to the claims folder since the February 1990 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim; however, a complete recitation of all of the evidence added to the record since such decision is not necessary at this time.  Significantly, in a September 2005 statement, the Veteran reported that he had been treated at a VA hospital in Marion, Illinois approximately three or four times for schizophrenia during the time frame of 1975 through 1978.  Such statement may contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  See Hodge, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Veteran has submitted new and material evidence, as the aforementioned statement of reported treatment for schizophrenia was not of record at the time of the initial denial in February 1990, and it suggests that the initial diagnosis of schizophrenia may have been within one year post separation from service.  

At the time of the initial denial in February 1990, the record included a VA medical certificate and history, dated in June 1975, in which the examiner diagnosed situational reaction/depressive features.  The record at such time also included a VA hospital summary from Downey VA Medical Center, dated in July 1975, in which the examiner noted that the Veteran was admitted to that facility for the first time in early June 1975 as a voluntary patient, and adult situational adjustment reaction was diagnosed.

When considering the new evidence, along with the prior evidence of record, the Board finds that evidence received since the February 1990 rating decision is new and material and reopening the claim is warranted.  

The duty to notify and assist with regard to the issue of whether new and material evidence has been received has been met to the extent necessary to reopen the claim, such that any deficiency in this regard is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened; the appeal is granted to this extent only.




REMAND

As discussed above, the Veteran reported that he was treated for schizophrenia approximately three or four times during 1975 through 1978, at a VA hospital in Marion, Illinois.  See September 2005 statement from the Veteran.  

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary." 38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1).  As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C.A. § 5103(b)(3).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e).

In the present case, the record contains VA outpatient treatment records from the VA Medical Center (VAMC) at Marion, Illinois, dated in the mid-1980's and 2007; however, it does not appear that VA attempted to obtain such records for the period of 1975 through 1978, identified by the Veteran in his September 2005 statement.  In this regard, in a June 2007 letter, VA asked the Veteran to clarify what medical center he was treated at in Marion, Illinois, noting that their records did not contain a "Morrien" VAMC.  Although the Veteran did not respond to such letter, the Board finds that VA did not fulfill its duty to assist, as VA ultimately obtained some records from the VAMC at Marion, Illinois; hence, it appears that VA understood that the Veteran sought treatment from the VAMC at Marion, Illinois.  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim, VA must attempt to obtain such records.  If such records are not available, VA must document a negative response, make a formal finding of unavailability, and inform the Veteran of this fact. 

As discussed above, within one year post-discharge from service, the Veteran voluntarily sought treatment at a VA facility and the diagnosis was adult situational adjustment reaction.  See June 1975 through July 1975 VA outpatient treatment records.  Subsequent VA outpatient and in-patient treatment records dated in 1983 through 1989 reflect several psychiatric diagnoses, to include depression and schizophrenia.  See VA treatment records dated in March 1983 through November 1989.  VA records dated in 1990 through 2002 also indicate diagnoses of schizophrenia and schizo-affective disorder.  See VA outpatient treatment records dated in July 1990 through March 2002.  VA records dated from 2004 through 2008 demonstrate the Veteran's consistent treatment for his psychiatric disorders.  

As it is unclear whether the post-service diagnosis of adult situational adjustment reaction (within one year of the Veteran's separation from service) may have also been early manifestations of his currently diagnosed psychiatric disorders, a VA 
psychiatric examination must be conducted to clarify this point.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, given the diagnoses of depression and schizophrenia, such examination is necessary to reconcile the various diagnoses of record, as well as to address whether such disorders are related to service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Accordingly, the case is REMANDED for the following actions:

1.  Take all appropriate action necessary to obtain and associate with the claims file all treatment records from the VAMC at Marion, Illinois since the Veteran's discharge from service, from September 1974 to present.

The claims folder must document the efforts made to obtain these records along with any negative responses.  If the records cannot be obtained, a letter must be sent to the Veteran informing him of this fact.
2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder, to include depression and schizophrenia.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All tests deemed necessary must be performed, and all findings must be reported in detail.  

Based on the examination and review of the record, the examiner is to answer the following question: 
 
Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed acquired psychiatric disorder is etiologically related to the Veteran's active military service?

The examiner must comment on the Veteran's June 1975 diagnosis of adult situational adjustment reaction.  Specifically, whether such diagnosis may have been an early manifestation of any currently diagnosed acquired psychiatric disorder.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If the Veteran fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


